DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/01/2022 and 07/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is: heat exchanger means for transferring heat from the high pressure conduit to the low pressure conduit in claim 5. This claim limitation is not interpreted under 35 U.S.C. 112(f) as heat exchange occurs through the movement of hydrogen from a high pressure state to a low pressure state, therefore, no further structure is needed as movement across the membrane electrode assembly into chambers having different pressures would affect the heat generated/released within the system.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0328727 A1, hereinafter Johnson2014) in view of Johnson et al. (US 2003/0203276 A1, hereinafter Johnson2003).

Regarding claim 1, Johnson2014 teaches a thermo-electrochemical converter comprising a first membrane electrode assembly array and a second membrane electrode assembly array (Johnson2014 Figure 9, [0046] 116 MEA sub array/stack comprises individual cells, 118 MEA sub array/stack comprises individual cells, each of the first and second membrane electrode assembly (MEA) arrays comprising:
	a plurality of porous electrodes (Johnson2014 [0069] each electrode includes a porous current collector to help facilitate the flow of hydrogen, MEA cells 112);
	a working fluid (Johnson2014 [0008-0009] hydrogen storage medium used as the working fluid;
	a plurality of ion or proton conductive membranes (Figure 7 proton conductive membrane 76), the porous electrodes being arranged in an alternating sequence with the membranes (Figure 7, [0038-0040] proton conductive membrane 76 is provided for each cell and electrodes 72/74 are provided on the conductive membranes; 76 may be a single structure or may be a series of smaller structures and would read on the plurality of membranes);
wherein the number of porous electrodes and membranes of the first MEA array is greater than the number of porous electrodes and membranes of the second MEA array (Johnson2014 Figure 9 [0046] MEA stacks 116 and 118 have individual cells  connected in series and wherein one stack contains more MEAs than the other),
wherein a first porous electrode of any sequential pair of the porous electrodes in each MEA array is coupled to the low pressure conduit for low pressure working fluid flow therethrough and a second porous electrode of the sequential pair of the porous electrodes is coupled to the high pressure conduit for high pressure working fluid flow therethrough, such that each of the membranes is subjected to a pressure differential between the pair of porous electrodes (Johnson2014 Figure 7, [0038] high pressure chamber 62 correlates with the electrode 72, lower pressure chamber 64 corresponds with the electrode 74 therefore each electrode is connected to either the low or high pressure chambers).

Johnson2014 does not explicitly state the limitation  wherein the greater number of porous electrodes and membranes of the first MEA array causes an additional amount of the working fluid to be pumped from a low pressure side to a high pressure side of the converter, in order to compensate for a loss of the pressure differential resulting from molecular diffusion of the working fluid through the membranes; however, this limitation is an intended use/functional limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since Johnson2014 teaches the same structure with greater number of porous electrodes and membranes in the first MEA, it would be capable of causing an additional amount of the working fluid to be pumped from a low pressure side a high side, and consequently compensate for a loss of the pressure differential resulting from molecular diffusion of the working fluid through the member. Additionally, Johnson2014 teaches that in order to pump/return the same amount of hydrogen back across the membrane the system requires the same voltage. Johnson2014’s system, however, generates residual energy and is harvested after pumping the same amount back from the low energy to the high energy chamber (Johnson2014 [0049]). Additionally, the system pumps at least enough hydrogen across the membrane to equal at least the amount of hydrogen initially pumped across the membrane. Therefore, Johnson2014 can pump additional hydrogen across  to at least equal the initial amount and could use the residual energy to the pump even more hydrogen across the membrane So although Johnson fails to explicitly state that an additional amount of the hydrogen is pumped across, the combination of the extra cells in the MEA, the residual energy generated, and the teaching that at least an equal amount of hydrogen is pumped back across the membrane would render obvious that additional working fluid could be pumped from the low pressure chamber to the high pressure chamber.

Johnson2014 further teaches a high pressure chamber 62 and a low pressure chamber 64 in which hydrogen is pumped across the membrane (Johnson2014 Figure 7, [0042]), however, fails to teach of a high and low pressure conduit that contains the working fluid and moves the working fluid throughout the system.
Johnson2003 discloses a reversible engine having high and lower pressure regions in which a fluid is moved throughout the system to produce electrical energy. Johnson2003 is analogous with Johnson2014 as being within the same field of endeavor of fuel cells moving a working fluid through a system containing pressure differentials to produce electrical energy. Johnson2003 teaches a first and second conduit 15/16 that contains hydrogen and facilitates the movement of hydrogen throughout the system through lower pressure systems to high pressure systems (Johnson2003 [0018-0019], lower pressure second conduit 16, higher pressure first conduit 15).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add in the first and second conduits of Johnson2003 into the system of Johnson2014 such that the conduits contain the hydrogen and guide the hydrogen to/from the low pressure chamber to a high pressure chamber and throughout the system of Johnson2014.

	Regarding claim 2, modified Johnson2014 teaches all the claim limitations of claim 1. Johnson2014 further teaches wherein the porous electrodes of the first MEA array are electrically connected in series with each other so as to produce a higher MEA voltage (Johnson2014 [0038] electrodes 72/74 of the multiple cells 70 are connected in series; [0045] series connection to achieve a useful output voltage level).

Regarding claim 3 and 4, modified Johnson2014 teaches all the claim limitations of claim 1. Johnson2014 further teaches wherein the working fluid is hydrogen (Johnson2014 [0008-0009]) hydrogen is the working medium).

Regarding claim 5, modified Johnson2014 teaches all the claim limitations of claim 1. Johnson2014 further teaches heat exchanger means for transferring heat from the high pressure conduit to the low pressure conduit (Johnson2014 Figure 8, [0039-0043] heat and temperature changes throughout the movement from the high to lower pressure chambers, therefore, heat is exchanged through the system).

Regarding claim 6, modified Johnson2014 teaches all the claim limitations of claim 1. Johnson2014 further teaches a controller which actuates the MEA arrays to pump the additional hydrogen to the high pressure side (Johnson2014 Figure 9, [0047-0051] controller system 130 provides voltage to result in a current flow that allows hydrogen to expand from the high pressure to the lower pressure chamber, therefore, the controller can control how much hydrogen is pumped across the MEA arrays).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson US 2012/0064419 A1 discloses an ambient heat engine having low and high pressure chambers wherein a working fluid is transferred throughout the system to generate heat and electrical energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726